PER CURIAM.
The relief requested is denied without prejudice.
It having been represented by counsel that the District Court has refused an application for a sixty-day extension of time within which to prepare, serve and file a bill of exceptions in *614the case of Doris Jule White vs. Alex White, Cause No. 4678 in the District Court of the Fourth Judicial District of the State of Montana, in and for the County of Lake, and under the provisions of 93-5505, R.C.M.1947, and the representations made to us, we believe petitioner to be entitled to an extension of time for such purpose.
It is therefore ordered that the District Court of the Fourth Judicial District of the State of Montana, in and for the County of Lake, make and enter an order granting petitioner sixty days within which to prepare, serve and file a bill of exceptions in said cause No. 4678 therein pending.